Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The Applicant’s Amendments to the claims received on 07/09/2021 is acknowledged.  The text of those sections of Title 35 U.S. Code not included in the action can be found in the prior office action.  Rejections or objections not addressed in this office action with respect to the previous office action are hereby withdrawn.

Claim(s) 1, 3, 4, and 6-18 are pending.  Applicants have amended Claim(s) 1.  Claims 18 are/remain withdrawn.  Claims 1, 3, 4, and 6-17 are hereby examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 3, 4, are 6-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) 
The factors considered in the Written Description requirement are:
(1) level of skill and knowledge in the art,
(2) partial structure,
(3) physical and/or chemical properties,
(4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and
(5) the method of making the claimed invention.
 
In the instant case, the claims are drawn to conjugate comprising:

a fatty acid comprising myristic acid:

a self-assembly domain comprising a sequence of 5 to 10 amino acids that is a substrate of a lipid enzyme transferase and that adopts a secondary structure at about 25 °C, a pH of about 7, and a salt concentration of about 150 mM, wherein the self assembly domain comprises an amino acid sequence of (G[XZ],) (SEQ ID NO:1) wherein X is an amino acid, Z is an amino acid more polar than X, and n is an integer from 2 to 5; and



wherein the fatty acid is N-terminal to the self-assembly domain, the polypeptide is C- terminal to the self-assembly domain, and the conjugate has a first phase transition at a transition temperature (T;) and a second phase transition at a critical temperature (T,), the Tc being higher than the T1.

(1) Level of skill and knowledge in the art: 
The level of skill to practice the art of the instantly claimed invention is high with regard to the various divergent skills necessary to practice the claimed invention which are generally not found in a single individual.

(2) Partial Structure: (3) Physical and/or Chemical Properties: and/or (4) Functional Characteristics:
In the instant case, the invention comprises conjugates including a fatty acid, a self-assembly domain, and a polypeptide, where the conjugates have phase transition behavior. Further disclosed are methods of using the conjugates to treat disease, methods of delivering an agent, and methods of preparing the conjugates.

(5) Method of making the claimed invention:
Peptide synthesis, known to skilled artisans in the peptide arts. 


There are example sequences which appear to demonstrate an essential common core structure that provides the intended function.  While having written description for those peptides, the Markush is insufficient description of a common core sequence in the Markush group, or a common feature among the various species represented in the Markush group that must remain constant, or have a particular physicochemical property (charge, polarity, aromaticity, hydrophobicity, size, etc…), that would allow one of skill in the art to practice the invention as claimed. For example, the formula (G[XZ]n) has been exemplified with Glycine, Serine, and Alanine, (G, S, and A respectively), but is not limited to these three amino acids. Radzicka, Comparing the Polarities of the Amino Acids: Side-Chain Distribution Coefficients between the Vapor Phase, Cyclohexane, 1 -0ctano1, and Neutral Aqueous Solution, Biochemistry 1988, 27, 1664-1670, demonstrates difference (quantitatively) of the various amino acids. Polar in biochemical textbooks is rather qualitative, but Radzicka can be a guide. With so many substitution being made with unrelated amino acids for X and Z, one does not have any guidance as to which positions might change the intended structure/function of the 
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention.  See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.")

Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.
Conclusion
No claims are allowed. A search was conducted on Claim 1 to the extent the meaning of the self-assembly peptide were limited to Claim 6 and the conjugate of Claim 12 did find Applicant’s work, see included search report. Applicants are encouraged to amend to a Markush more consistent with peptides that possess the properties included in the claims.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Prior art contained in the reference of record can be applied in the next office action.

Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP § 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to THOMAS SWEENEY HEARD whose telephone number is (571) 272-2064.  The examiner can normally be reached from 9:00 am – 5:00 pm, Eastern Standard Time.
 If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, James Henry Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



 

Thomas S. Heard Ph.D.
Primary Examiner
Art Unit 1654
	
	/THOMAS S HEARD/             Primary Examiner, Art Unit 1654